Title: To Thomas Jefferson from Edmund Bacon, 1820
From: Bacon, Edmund
To: Jefferson, Thomas


            Dear Sir
            
              
              
          I send  you a list of my own family. Mr Meek’s & Cardens with the age Opposite each nameageEdmund Bacon35. years oldEdmund Meeks28years oldAnn Bacon37—Mary Meeks23do{Fielding W Bacon161 Male child1yare oldThomas J Bacon15.1 Female slave20doWilliam L Bacon13Youen Carden61years oldslaveshis wife58doBetty25years old}FemalesWilliam Carden27doMeria19years oldSally Carden23doEllen10. doElizabeth Carden21Lilly9doMary Carden13Eadey8.1 Female slave12Martha7Mary1Thirston4years old}MalesReuben7do
            